869 F.2d 1489
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CSX TRANSPORTATION, INC., Plaintiff-Appellee,v.MONSANTO COMPANY, Defendant-Appellant.
No. 88-5519.
United States Court of Appeals, Sixth Circuit.
Feb. 28, 1989.

Before KEITH, KENNEDY and NATHANIEL R. JONES, Circuit Judges.
PER CURIAM.


1
Defendant-appellant Monsanto Company appeals the District Court's grant of summary judgment to plaintiff-appellee CSX Transportation in this action for declaratory judgment on an indemnification agreement.


2
Upon consideration of the entire record, arguments of counsel and the briefs filed herein, we AFFIRM the judgment of the District Court for the reasons stated by Judge Wiseman in his Memorandum filed November 25, 1987.